Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 11/01/2022.
Claims 26-50 are pending.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments and Amendments
Applicant's arguments filed on 11/01/2022  have been fully considered but they are not persuasive for the following reasons:
Applicant’s main argument is that Hunzinger does not teach multiple input spike trains as claimed, i.e. “Hunzinger fails to teach or suggest (for example) that, for each set of nodes of some alleged multiple sets of nodes, each node of the set of nodes is to correspond to, and is to receive, a different respective input spike train of some alleged multiple input spike trains, wherein, for each input spike train of the multiple input spike trains, the input spike train is to be provided to a respective node of each of multiple sets of nodes. Necessarily then, Hunzinger must also fail to more particularly indicate whether or how any alleged transition from a first state of a logical state machine to a second state of the logical state machine might be based on some alleged communication between such sets of nodes.”.
Examiner respectfully disagrees with the above argument. 
In response to Applicant’s above argument, it is noted that Hunzinger teaches multiple input spike trains at least in par. 0032-0035, 0040-0041, Fig. 1-2. For example, Hunzinger teaches “FIG. 1 illustrates an example neural system 100 with multiple levels of neurons in accordance with certain aspects of the present disclosure. The neural system 100 may comprise a level of neurons 102 connected to another level of neurons 106 though a network of synaptic connections 104 (i.e., feed-forward connections). For simplicity, only two levels of neurons are illustrated in FIG. 1, although fewer or more levels of neurons may exist in a typical neural system. It should be noted that some of the neurons may connect to other neurons of the same layer through lateral connections. Furthermore, some of the neurons may connect back to a neuron of a previous layer through feedback connections. …the neuron 202 may correspond to any of the neurons of levels 102 and 106 from FIG. 1. The neuron 202 may receive multiple input signals 204.sub.1-204.sub.N (x.sub.1-x.sub.N), which may be signals external to the neural system, or signals generated by other neurons of the same neural system, or both. The input signal may be a current or a voltage, real-valued or complex-valued. The input signal may comprise a numerical value with a fixed-point or a floating-point representation. These input signals may be delivered to the neuron 202 through synaptic connections that scale the signals according to adjustable synaptic weights 2061-206N (w.sub.1-w.sub.N), where N may be a total number of input connections of the neuron 202…”
Specifically, since “each neurons received multiple input signals 04.sub.1-204.sub.N (x.sub.1-x.sub.N)”, Hunzinger clearly teach the claimed feature multiple input spike trains.
For the above reasons, Examiner believed that rejection of the last Office action was proper and within their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 26-50 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20150046383 to Hunzinger et al. (hereinafter “Hunzinger”), and further in view of U.S. Patent Application Publication No. 20110238855 to Korsunsky et al. (hereinafter “Korsunsky”).
As to claim 26, Hunzinger teaches a computer device for detecting a regular expression with a spiking neural network, the computer device comprising circuitry to (computer implemented method in a system comprising circuity and non-transitory computer readable storage medium, par. 0007-0011, 0132-0142): 
provide a first state of a logical state machine with a first set of nodes of a spiking neural network (Fig. 1, 2, par. 0032-0035, 0040-0041, 0054, first set of nodes 102 of a logical state machine, neurons level i), wherein multiple sets of nodes of the spiking neural network include the first set of nodes and a second set of nodes (Fig. 1, 2, par. 0032-0035, 0040-0041, 0054, second set of nodes 106 of a logical state machine, neurons level i+1), wherein: 
for each set of nodes of the multiple sets of nodes, each node of the set of nodes is to correspond to, and is to receive, a different respective input spike train of multiple input spike trains (Fig. 1, 2, par. 0032-0036, 0040-0041, 0054,, input spike trains such as synaptic connections 104), 
for each input spike train of the multiple input spike trains, the input spike train is to be proved to a respective node of each of the multiple sets of nodes, and for each node of the multiple sets of nodes, a respective mode of the node is to enable the node to configure a respective state of the logical state machine, in response to the corresponding input spike train, with a respective set of nodes of the multiple sets of nodes (Fig. 1, 2, par. 0032-0035, 0040-0041, 0054, input spike trains such as synaptic connections 104, wherein “…The synapses 104 may receive output signals (i.e., spikes) from the level 102 neurons (pre-synaptic neurons relative to the synapses 104). For certain aspects, these signals may be scaled according to adjustable synaptic weights w.sub.1.sup.(i,i+1), . . . , w.sub.P.sup.(i,i+1) (where P is a total number of synaptic connections between the neurons of levels 102 and 106). For other aspects, the synapses 104 may not apply any synaptic weights. Further, the (scaled) signals may be combined as an input signal of each neuron in the level 106 (post-synaptic neurons relative to the synapses 104). Every neuron in the level 106 may generate output spikes 110 based on the corresponding combined input signal. The output spikes 110 may be then transferred to another level of neurons using another network of synaptic connections…The various synapses 104 may act as any combination of excitatory or inhibitory synapses, depending on the behavior desired”); 
receive at the first set of nodes (Fig. 1, 2, par. 0032-0035, 0040-0041, 0054, first set of nodes 102 of a logical state machine, neurons level i), during the first state, an input spike train which corresponds to a node of the first set of nodes (Fig. 1, 2, par. 0032-0036, 0040-0041, 0054, input spike trains such as synaptic connections 104); and 
provide a second state of the logical state machine with the second set of nodes, in response to the input spike train, including circuitry to configure the respective modes of each node of the second set of nodes, wherein a transition from the first state to the second state is to be based on communication of an output spike train from one of the first set of nodes to one of the second set of nodes, wherein the output spike train is to be based on the input spike train (Fig. 1, 2, par. 0032-0036, 0040-0041, 0054, second set of nodes 106 of a logical state machine, neurons level i+1, in response to the input spike train such as network of synapses 104).
Hunzinger does not explicitly teach wherein the logical state machine represents a regular expression to be detected as claimed.
Korsunsky teaches wherein the logical state machine represents a regular expression to be detected (Fig. 22, 23, par. 0050, 0180, 0272-0288, 0428-0432, 0452, 0535, regular expression matching using neural network, i.e. “[0050] In the methods and systems, content inspection may include content matching which may include regular expression matching. Content inspection may include using one or more of self organizing maps, using neural networks, using behavioral anomaly detection. Behavioral anomaly detection may include neural networks, or self-organizing maps. Content inspection may be based on one or more action rules or a security policy.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hunzinger with the teaching of Korsunsky because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Korsunsky would allow Hunzinger to facilitate “…unified threat management methods and systems in which disparate threat management methods are implemented in a single flow processing architecture. In embodiments, the flow processing architecture may use a set of artificial neurons, such as a self-organizing map (SOM) or neural net, to process data flows, wherein the set of artificial neurons enables recognition of patterns that are relevant to identifying threats of disparate types, including threats relevant to intrusion detection, intrusion protection, anti-virus protection, anti-spyware protection, and anti-spam protection, as well as other types of threats, such as related to phishing or unauthorized use of computer network resources…” (Korsunsky, par. 0003-0009.)
As to claim 27, the rejection of claim 26 is hereby incorporated by reference, the combination of Hunzinger and Korsunsky teaches the computer device of claim 26, wherein each state of the logical state machine corresponds to a different respective set of nodes of the multiple sets of nodes, wherein, for each state of the logical state machine, the state includes a configuration of the respective modes of each node of the corresponding set of nodes (Korsunsky, par. 0180-0185, i.e. “The pattern tree can be viewed as the next state logic for a state machine. In such a perspective, each node may be seen to represent a state in the state machine. The links, then, may compose transitions from one state to another. The state machine may receive characters as input and may uses this input (and/or may use other factors) to calculate the next state.”).
As to claim 28, the rejection of claim 26 is hereby incorporated by reference, the combination of Hunzinger and Korsunsky teaches the computer device of claim 26, further comprising circuitry to: provide, in response to the input spike train being received at the first set of nodes, a third state of the logical state machine with a third set of nodes of the multiple sets of nodes, including circuitry to configure the respective modes of each node of the third set of nodes, wherein the third state is to be concurrent with the second state (Hunzinger, Fig. 1, par. 0032, more or less than two levels of neurons may exist in a typical neural system. Further, in Korsunsky, Fig. 8, par. 0241, 0248, 0428, i.e. “The individual character from the "packet data" may be used concurrently in addressing both other-node RAM 804 and root-RAM 806. In the illustrated embodiment, root-RAM 806 may contain only the root node of a pattern tree (i.e., a data structure that lists the root node's child nodes), although other embodiments that employ such concurrent node addressing may also include the root node's closest descendant nodes. The other-node RAM 804 includes all the other nodes. Since the single node that root-RAM 806 contains may ordinarily require less than a single kilobyte of storage, the integrated circuit within this embodiment's matching engine 708 may include root-RAM 806 on board.”).
As to claim 29, the rejection of claim 26 is hereby incorporated by reference, the combination of Hunzinger and Korsunsky teaches the computer device of claim 26, wherein, for each set of nodes of the multiple sets of nodes (Hunzinger, Fig. 1, par. 0032, more or less than two levels of neurons may exist in a typical neural system), each node of the set of nodes is to configure a different respective one and only one state of the logical state machine (Korsunsky, par. 0180-0185, i.e. “The pattern tree can be viewed as the next state logic for a state machine. In such a perspective, each node may be seen to represent a state in the state machine. The links, then, may compose transitions from one state to another. The state machine may receive characters as input and may uses this input (and/or may use other factors) to calculate the next state.”).
As to claim 30, the rejection of claim 26 is hereby incorporated by reference, the combination of Hunzinger and Korsunsky teaches the computer device of claim 26, wherein another node of the first set of nodes is to: receive another input spike train; and signal, in response the other input spike train (Fig. 1, par. 0032-0036, input spike train such as “The transfer of spikes from one level of neurons to another may be achieved through the network of synaptic connections (or simply "synapses") 104, as illustrated in FIG. 1. The synapses 104 may receive output signals (i.e., spikes) from the level 102 neurons (pre-synaptic neurons relative to the synapses 104). For certain aspects, these signals may be scaled according to adjustable synaptic weights w.sub.1.sup.(i,i+1), . . . , w.sub.P.sup.(i,i+1) (where P is a total number of synaptic connections between the neurons of levels 102 and 106). For other aspects, the synapses 104 may not apply any synaptic weights. Further, the (scaled) signals may be combined as an input signal of each neuron in the level 106 (post-synaptic neurons relative to the synapses 104). Every neuron in the level 106 may generate output spikes 110 based on the corresponding combined input signal. The output spikes 110 may be then transferred to another level of neurons using another network of synaptic connections”), that the respective modes of each node of the first set of nodes are to be reconfigured or maintained (par. 0043-0047, reconfigured or maintained a node, i.e. “ During the course of training a neural network, synaptic weights (e.g., the weights w.sub.1.sup.(i,i+1), . . . , w.sub.P.sup.(i,i+1) from FIG. 1 and/or the weights 206.sub.1-206.sub.N from FIG. 2) may be initialized with random values and increased or decreased according to a learning rule. Some examples of the learning rule are the spike-timing-dependent plasticity (STDP) learning rule, the Hebb rule, the Oja rule, the Bienenstock-Copper-Munro (BCM) rule, etc. Very often, the weights may settle to one of two values (i.e., a bimodal distribution of weights).”).
As to claim 31, the rejection of claim 26 is hereby incorporated by reference, the combination of Hunzinger and Korsunsky teaches the computer device of claim 26, wherein the spiking neural network is to perform state transitions of the logical state machine, each state transition to detect a respective character of the regular expression (Korsunsky. par. 0287-0289, matching character of a regular expression).
As to claim 32, the rejection of claim 26 is hereby incorporated by reference, the combination of Hunzinger and Korsunsky teaches the computer device of claim 26, wherein the multiple input spike trains are each to correspond to a different respective one and only one character, wherein for each input spike train of the multiple input spike trains, a respective spiking pattern of a spike train is to indicate an instance of the corresponding character of the regular expression (Korsunsky, par. 0274-0295, 0430, spiking pattern, i.e. “Regular expressions may be implemented in this example pattern-detection circuitry by partitioning the regular expression into a set of position dependent substrings that are equivalent to the regular expression. By virtue of this method, searching for regular expressions in the pattern-detection circuitry will then consist of searching for the position dependent substrings. The associated pattern tree may then be used to hold and to search the substrings of the regular expression”).
As to claim 33, the rejection of claim 26 is hereby incorporated by reference, the combination of Hunzinger and Korsunsky teaches the computer device of claim 26, further comprising circuitry to: configure an initialization state of the spiking neural network, including circuity to configure the respective modes of each node of the first set of nodes, wherein the initialization state is to be configured independent of any of the multiple input spike trains (par. 0043-0047, initialization state, i.e. “ During the course of training a neural network, synaptic weights (e.g., the weights w.sub.1.sup.(i,i+1), . . . , w.sub.P.sup.(i,i+1) from FIG. 1 and/or the weights 206.sub.1-206.sub.N from FIG. 2) may be initialized with random values and increased or decreased according to a learning rule. Some examples of the learning rule are the spike-timing-dependent plasticity (STDP) learning rule, the Hebb rule, the Oja rule, the Bienenstock-Copper-Munro (BCM) rule, etc. Very often, the weights may settle to one of two values (i.e., a bimodal distribution of weights).”)..
As to claim 34, the rejection of claim 26 is hereby incorporated by reference, the combination of Hunzinger and Korsunsky teaches the computer device of claim 26, wherein for one set of nodes of the multiple sets of nodes, a node of the one set of nodes is to output a signal indicating that a search criteria has been satisfied, the search criteria including a string of characters (Korsunsky, par. 0294-0298, match result, i.e. “Each node may also have its terminal bit set to indicate the match of the pattern. Thus, a match may result when any of the characters in the character class are encountered.”).
As to claim 35, the rejection of claim 26 is hereby incorporated by reference, the combination of Hunzinger and Korsunsky teaches the computer device of claim 34, wherein each node of the set of nodes is to output a respective signal indicating that the search criteria has been satisfied (Korsunsky, par. 0294-0298, match result, i.e. “Each node may also have its terminal bit set to indicate the match of the pattern. Thus, a match may result when any of the characters in the character class are encountered.”).
Regarding claims 36-45, are essentially the same as claims 26-35, except that it sets forth the claimed invention as a machine readable medium rather than a device and rejected for the same reasons as applied hereinabove. 
Regarding claims 46-50, are essentially the same as claims 26-30, except that it sets forth the claimed invention as a method rather than a device and rejected for the same reasons as applied hereinabove. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168